Citation Nr: 1123050	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  00-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right ankle sprain.

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 30 percent for headaches.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from November 1972 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2010 rating decision, the RO increased the rating for the right ankle sprain to 30 percent effective August 18, 2008 (the date of claim for increase).  As this increase does not represent the maximum rating available, this matter remains remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

On a July 2009 VA Form 9, the Veteran indicated that he wanted a Board hearing at the RO.  However, on a subsequent VA Form 9, he indicated that he did not want a Board hearing.  On a subsequent Hearing Options Form, he indicated that he no longer wanted a hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The issues of entitlement to a rating in excess of 30 percent for a right ankle sprain, a rating in excess of 30 percent for bilateral hearing loss, and a rating in excess of 30 percent for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010).  The Board observes, however, that where the law, and not the evidence, is dispositive in a claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 232   (2003); Smith v. Gober, 14 Vet. App. 227   (2000); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 

Analysis

The Veteran's tinnitus is rated as 10 percent under Diagnostic Code 6260, 38 C.F.R. § 4.87 (2010).  Under this code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  Id.

The maximum schedular rating available for tinnitus is 10 percent.  Id.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for tinnitus in each ear, the appeal must be denied.  Sabonis, 6 Vet. App. at 430.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's tinnitus.  Furthermore, he has been awarded a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(a) (2010), effective July 8, 2010, due in part to his tinnitus, further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

A rating in excess of 10 percent for tinnitus is denied.

REMAND

The Board finds that further development is needed on the remaining claims.

On a VA Form 21-4142, Authorization and Consent to Release Information to the VA, received in July 2010, the Veteran indicated that he had an appointment on August 3, 2010, at Northeast Texas Primary Care and asked that VA use this evidence to decide his case.  The Board observes that the above facility is part of the VA North Texas Healthcare System (Dallas VA Medical Center (VAMC)).

In a February 2011 supplemental statement of the case (SSOC), the RO cited as evidence considered in the appeal treatment notes from the Dallas VAMC dated from April 28, 2010, to August 3, 2010.  [An October 2010 rating decision on another matter lists as evidence treatment notes from the Dallas VAMC dated from June 29, 2000, to August 3, 2010.]  However, the Board observes that the record contains treatment notes from the Dallas VAMC dated only through June 21, 2010.  Thus, it appears that the remainder of the treatment notes has been misplaced.  As they may be pertinent to the claims on appeal, the RO must reassociate them with the claims file.  On remand, the RO should also obtain updated treatment notes since August 3, 2010.  Here, the Board notes the importance of the treatment notes as the record reflects that the Veteran is unable to report to a VA examination due to his health.  Thus, the treatment notes may be critical in determining the severity of his disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should reassociate with the claims file the misplaced treatment notes from the Dallas VAMC dated from June 22, 2010, to August 3, 2010, and obtain any additional treatment notes since August 3, 2010.

2.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


